Exhibit No. 10.8


AMENDMENT TO 1998 STOCK OPTION AGREEMENT

Amendment as of the 27th day of June, 2005 to the 1998 Stock Option Agreement
(the “1998 Stock Option Agreement”) dated May 21, 1998 between RAPHAEL BENAROYA,
residing at 179 Lincoln Street, Englewood, New Jersey 07631 (the “Optionee”),
and UNITED RETAIL GROUP, INC., with offices at 365 West Passaic Street, Rochelle
Park, New Jersey 07662 (the “Company”).

WHEREAS, the Company and the Optionee desire to amend the 1998 Stock Option
Agreement to clarify that a change in control event shall occur if the current
directors cease to constitute a majority of the board of directors; and

WHEREAS, this amendment is an added inducement for the Optionee to continue in
the employ of the Company; and

WHEREAS, this Amendment to the 1998 Stock Option Agreement has been approved by
the Compensation Committee of the Board of Directors of the Company;

NOW, THEREFORE, in consideration of the premises, the parties hereto, intending
to be legally bound, hereby agree that the definition of “Change in Control” in
Section 1 of the 1998 Stock Option Agreement is hereby amended by changing
clause (b) thereof as follows:

      "(b) individuals who constitute the Board of Directors of the Company on
June 27, 2005 (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board, provided that any individual becoming a Director
subsequent to June 27, 2005 whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
Directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the Directors of the Company or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;"

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
1998 Stock Option Agreement, in duplicate originals, as of the date set forth
above, in the case of the Company by an officer thereunto duly authorized.

    Dated: June 28, 2005 UNITED RETAIL GROUP, INC.
/S/ BY: GEORGE R. REMETA
Name: George R. Remeta
Title: Chief Administrative Officer       /S/ RAPHAEL BENAROYA
Raphael Benaroya